PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/314,993
Filing Date: 30 Nov 2016
Appellant(s): JURNA et al.



__________________
Dicran Halajian
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/25/20.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 7/9/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1-2, 4-9, 13-14, 17-19 and 21 under 35 U.S.C. 103 as obvious over Eckhouse et al. (WO 2012/023129 , "Eckhouse") in view of Mehta et al. (US 20100010480, “Mehta”).
The rejection of claims 3, 15-16 and 20 under 35 U.S.C. 103 obvious over Eckhouse et al. ( WO 2012/023129 , "Eckhouse") in view of Mehta et al. (US 20100010480, “Mehta”), or in the alternative as being obvious over Eckhouse in view of Mehta and Flyash et al. (US 2012/0185029, "Flyash").
The rejection of claims 10-11 under 35 U.S.C. 103 obvious over Eckhouse et al. ( WO 2012/023129 , "Eckhouse") in view of Mehta et al. (US 20100010480, “Mehta”) and Adanny et al. (US 20130079766, “Adanny”).

(2) Response to Argument

Issue A: Whether Eckhouse in view of Mehta can be construed to teach ‘maintaining local skin temperature above 65°C and under 100°C by controlling the RF generator to adjust RF treatment voltage based on the measured skin impedance’ (Claims 1 and 17). 
Appellant argues:
Mehta describes a system and method for percutaneous energy delivery selectively to tissue by selective firing of electrodes. Treatments are applied "based upon sensing tissue temperature conditions as a form of active process feedback control. Alternatively, those systems relying on conduction of energy through the tissue can monitor changes in impedance of the tissue being treated and ultimately stop the treatment when a desired value is obtained, or stop the treatment when a maximum allowable impedance value is reached. In another variation, the delivery of energy can depend on whether impedance is within a certain range." (Mehta, paragraph [0121], lines 1-9; emphasis added) That is, treatment is based on tissue temperature or impedance.


The examiner disagrees. Par. 195 of Mehta teaches that a critical aspect of the device is the sparing of adnexal and integral skin structures in the tissue, which according to par. 195 happens in a range of 65°C-75°C. Mehta further teaches in par. 195 that a generally accepted upper limit is 100°C, since elastin denatures above this temperature and that it is generally desirable to maintain the tissue temperature below this temperature value in order to preserve elastin. Finally Mehta teaches in par. 195 that similar operating parameters can be determined when using feedback control based on impedance. It follows that given the desired goal of preserving adnexal and integral skin, that even when using impedance feedback as the sensed parameter, that the desired impedance would be especially selected to achieve these stated goals. Further, if we know from par. 195 that these structures are preserved in a temperature range of 65°C-75°C, it follows that even if temperature is not explicitly sensed that a treatment capable of preserving these structures is innately maintained within a 

Further, the examiner notes that Mehta teaches an alternative feedback controller which uses combined temperature and impedance measurements to control the supplied energy. For instance, par. 162 discloses an embodiment in which the tissue is controlled to a desired temperature using a PID controller in which the PID control coefficients are adaptively adjusted based on impedance measurements. Therefore, while the examiner maintains that a feedback controller based on impedance alone would fulfill the claimed limitation, as argued above, it is likewise argued that the controller disclosed by par. 162 would also fulfill the claim language. 
For instance, par. 159 shows the equation for the output voltage calculated using a PID temperature controller, reproduced below: 
            
                V
                =
                 
                
                    
                        k
                    
                    
                        p
                    
                
                *
                
                    
                        
                            
                                T
                            
                            
                                s
                                e
                                t
                            
                        
                        -
                        
                            
                                T
                            
                            
                                m
                                e
                                a
                                s
                                u
                                r
                                e
                                d
                            
                        
                    
                
                +
                
                    
                        k
                    
                    
                        i
                    
                
                *
                
                    ∫
                    
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        s
                                        e
                                        t
                                    
                                
                                -
                                
                                    
                                        T
                                    
                                    
                                        m
                                        e
                                        a
                                        s
                                        u
                                        r
                                        e
                                        d
                                    
                                
                            
                        
                    
                
                d
                t
                +
                
                    
                        k
                    
                    
                        d
                    
                
                
                    
                        ∂
                        (
                        
                            
                                T
                            
                            
                                s
                                e
                                t
                            
                        
                        -
                        
                            
                                T
                            
                            
                                m
                                e
                                a
                                s
                                u
                                r
                                e
                                d
                            
                        
                        )
                    
                    
                        ∂
                        t
                    
                
            
        
Clearly if coefficients kp, kI, and kd are selected and adjusted using impedance measurements as suggested by par. 162 and output voltage is calculated using the aforementioned coefficients then it follows that output voltage is also being adjusted based on impedance measurements to some extent. Further, as emphasized with respect to par. 195, Mehta teaches an optimal temperature range of 65°C-75°C, which falls within the claimed range. Therefore, the examiner maintains that the combination of Eckhouse in view of Mehta at least teaches the claimed limitation of a controller ‘configured to maintain a local temperature above 65°C and under 100°C by controlling the RF generator to adjust the RF voltage based on the measured skin impedance.’

Even if assuming arguendo that temperature control and impedance control are not mutually exclusive embodiments in Eckhouse, Mehta, and combination thereof, do not disclose or suggest any controller configured to maintain the local skin temperature. Merely controlling RF energy by a controller does not disclose or suggest that such a controller is configured to maintain the local skin temperature. Eckhouse, and Mehta, alone or in combination, do not disclose or suggest any controller configured to maintain the local skin temperature based on the measured skin impedance, namely, by controlling the RF generator to adjust the RF treatment voltage based on the measured skin impedance. Rather, Mehta system uses a different set of PID coefficients based on the impedance to allow greater control of energy delivery, as described in, paragraph [0162] of Mehta. It is respectfully submitted that delivering energy, or a controller that varies PID coefficients based on tissue impedance to deliver energy, does not disclose or suggest any controller configured to maintain the local skin temperature at a particular temperature range, let alone doing so by adjusting any RF treatment voltage based on any measured skin impedance. At best, any adjustment in Mehta is adjustment of PID coefficients, and not adjustment of any RF treatment voltage, without any disclosure or suggestion of any controller configured to maintain the local skin temperature at a particular temperature range.  

	The examiner disagrees that the control scheme of par. 162 cannot be construed to teach ‘maintaining a local skin temperature’. Par. 162 in the context of disclosure is providing a variation to the PID controller which is discussed in pars. 159-162. Upon review of pars. 159-162, it is clear that the disclosed PID controller is controlling tissue temperature. For instance, with reference to the equation shown above, pars. 159-160 states:
This control system first compares the actual electrode temperature Tmeasured (or temperature of the damaged tissue) to the set point temperature Tset. If the two temperatures are very far apart then the system delivers a proportionally higher voltage. If temperatures relatively close, then the system gradually increases the voltage. The proportional increase in voltage is based on the kp coefficient that applies to the proportional aspect in the PID equation (tile first tend in the above equation). The PID also monitors the "rate of change" (derivative) between the measured temperature Tmeasured and the set point temperature Tset. A change to the kd coefficient impacts the rate at which the system increases voltage. In other words, a voltage is applied, a temperature is measured, and the system increases the voltage to try to get the temperature up to the set point […] The system constantly monitor the difference between the set and measured temperature and adjusts the input voltage accordingly 

	Clearly, from par. 159, the intended purpose of the disclosed PID controller is to control the measured tissue temperature to a desired tissue temperature, which in the examiner’s opinion is equivalent to ‘maintaining a local temperature’, as required by the claim. Par. 162, merely adds that the PID coefficients can be adaptively adjusted based on measured skin impedances, which implies that the voltage adjustments are based at least partly on impedance measurements.  

Issue B: Whether Eckhouse in view of Mehta or alternatively Eckhouse in view of Mehta and Flyash can be construed to teach a controller configured to ‘generate an RF treatment voltage of less than 50 V’ (Claims 3, 15 and 20).

	Appellant argues: 
For example, it is respectfully submitted that the RF treatment voltage being one of less than 50 V and 40 V or less as, substantially recited in dependent claim 3; or the RF treatment voltage being less than 50 V as substantially recited in dependent claim 20, as well as recited in independent claim 15, is nowhere disclosed or suggested in Eckhouse, Mehta, Flyash, Adanny, and combinations thereof. In particular, Eckhouse specifically recites that the RF voltage generator 116 provides a "test RF voltage, which usually does not exceed 50 volt... [which is used to detect] the electrodes being in proper for treatment contact with the skin surface 920 and communicates the status of each of the electrodes to controller 112." (Eckhouse, paragraph [048], lines 6-9; emphasis added) Next, as described in paragraph [049], skin treatment protocol and treatment parameters are retrieved from a memory 160 for applying a treatment RF voltage. "The applied treatment RF voltage would typically be between 50 v to 400 v." (Eckhouse, paragraph [049], lines 9-10; emphasis added) That is, the lower RF voltage of less than 50 volt is a test voltage and not a treatment voltage as specifically recited in paragraph [048] of Eckhouse, where the applied treatment voltage is 50-400 volts as specifically recited in paragraph [049] of Eckhouse. Clearly, one skilled in the art, based on the disclosure of Eckhouse would understand that any voltage less than 50 volts is not a treatment voltage, but a test voltage, where the treatment voltage is more than 50V, namely, 50-400 volts. A treatment voltage of less than 50 volts is nowhere disclosed or suggested in Eckhouse. 

The examiner disagrees. Structurally, Eckhouse discloses a controller configured to control an RF generator to generate a voltage that does not exceed 50 Volts. Whether this voltage is considered a ‘test’ voltage or a ‘treatment’ voltage is a matter of intended use and not a structural difference per say. Therefore, it is the examiner’s position that the controller of Eckhouse still anticipates the claimed invention. 
However, assuming the test voltage of Eckhouse cannot be construed as a ‘treatment voltage’, the examiner still maintains that a prima facie case of obviousness exists. For instance, MPEP 2144.05(1) states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”
In this case, since Eckhouse already teaches a treatment voltage between 50v-400v, configuring the controller to provide a treatment voltage of for instance slightly below 50v is considered prima facie obvious over Eckhouse.
Further, MPEP 2144.05 II considers routine optimization of result effective variables absent unexpected results to be an obvious modification of the prior art. Clearly, voltage is a result effective variable, since it is one of several key parameters which determines the energy deposition within the tissue. Therefore, in the examiner’s opinion, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the treatment voltage range provided by Eckhouse to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

However, appellant contests the use of Flyash as a modifying reference:
It is respectfully submitted that the RF treatment voltage being one of less than 50 V and 40 V or less, as substantially recited in dependent claims 3 and 20, as well as recited in independent claim 15, is not obvious in view of the 50-400V range disclosed in paragraph [049] of Eckhouse, or the 10-1000V range disclosed in paragraph [0044] of Flyash, since these prior art ranges are so broad and have large upper limits of 400V and 1000V that they do not render obvious the narrow range with a much lower upper limit of less than 50V or 40V, as recited in claims 3, 15 and 20. 


The examiner disagrees. According to MPEP 2144.05: ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’ and further states, ‘[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)’.
In other words, legal precedent supports the notion of a prima facie case of obviousness even when a broad range overlaps with or encompasses a narrower claimed range. Further appellant’s citation of case law related to the obviousness of selecting a single composition from a prior art genus containing millions of compounds, is not seen to be relevant to the current situation. There is a material 
In conclusion appellant argues: 
The claimed range of less than 50 or 40 V is a sufficiently small portion of the lower end-point of the broad Flyash range of 10-1000 volts that one skilled in the art would not expect to obtain an effective treatment. That is, a controller configured to control an RF generator to generate an RF treatment voltage of less than 50 V provides unexpected results and benefits of effective treatment within the lower end narrow range 10-50 of the broad Flyash range of 10-1000 volts, thus rendering unobvious the claimed range of less than 50 or 40 V. Accordingly, cost is reduced while safety is greatly enhanced by providing effective treatment using low RF treatment voltage, namely, less than 50 or 40 V, thus allowing non-professional to use the inventive device and provide effective treatment with reduced cost as there is no need for costly professional personnel for such an effective treatment
The examiner disagrees that one of ordinary skill in the art would not expect to obtain an effective treatment in the range of less than 50V or less than 40V. It is not clear why Flyash would teach a range encompassing less than 50V if such a range would provide no hope of attaining effective treatment. Such an interpretation is unfairly limiting to the disclosure of Flyash. Therefore, it is the examiner’s position given the disclosures of Eckhouse and Flyash, that a prima facie case of obviousness has been established and that the rejection should be maintained.
Issue C: Whether Eckhouse in view of Mehta can be construed to teach ‘wherein a sking contact surface of the inner electrode is annular’ (Claim 8).

Appellant argues: 
In addition, it is respectfully submitted that Eckhouse, Mehta, Flyash, Adanny, and combinations thereof, do not disclose or suggest "a skin contact surface of the inner electrode is annular," as substantially recited in dependent claim 8. On page 9, item 17 of the Final Office Action, it is alleged that FIG 6 of Eckhouse disclose or suggest an annular inner electrode. This allegation is respectfully traversed. In particular, as clearly shown in FIG 6 of Eckhouse the inner electrode 612 is disc-shaped and not annular. An annular inner electrode, as substantially recited in dependent claim 8, is nowhere disclosed or suggested in Eckhouse, Mehta, Flyash and Adanny, alone or combination. Accordingly, it is respectfully submitted that the claim 8 is patentable and allowance thereof is respectfully requested. 

The examiner disagrees and maintains that the circular inner electrodes shown fig. 6b of Eckhouse can be considered ‘annular’ or ring-shaped according to the broadest reasonable interpretation of the term. Further, this interpretation is consistent with the drawings which shows all the inner electrodes to have a circular shape. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM J AVIGAN/Examiner, Art Unit 3794       
                                                                                                                                                                                                 Conferees:
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794 





                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),